Citation Nr: 0320790	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


1.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to service connection for residuals of a soft 
tissue trauma to the nose (variously identified as a head 
injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2002, the veteran testified at 
a Travel Board hearing before the undersigned Member of the 
Board.

The Board notes that the veteran also appealed an April 2000 
rating decision, which granted service connection for post-
traumatic stress disorder (PTSD) and awarded an initial 30 
percent disability evaluation.  Thereafter, on review of 
additional medical evidence, in November 2000, the RO granted 
a 100 percent schedular evaluation for PTSD.  The Board 
believes that this represents a full grant of the benefits 
sought as to the claim for an increased initial rating for 
PTSD.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  In addition, under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

At his June 2002 Travel Board hearing, the veteran testified 
that he took two insulin shots and four pills daily, and was 
on a restricted 1800 calorie diet for his diabetes mellitus.  
He said he had a shoulder and arm problem which may be due to 
the diabetes, and also had a left foot problem, apparently 
due to a recent stroke, and experienced foot numbness.  The 
veteran said he was evaluated as 100 percent disabled due to 
PTSD, and essentially stayed at home.  He had difficulty 
walking and seeing due to his diabetes.  Sunlight hurt his 
eyes, and he testified that he was recently examined by a VA 
physician in Birmingham who gave him an "eye" test and 
found bleeding behind the eye, apparently due to diabetes.  
The veteran stated that, in early May 2002, he was seen at 
the VA Medical Center (VAMC) in Birmingham, Alabama, by an 
ophthalmologist and a diabetic doctor who advised that he see 
a neurologist; he said the "white team" saw him.  He also 
received treatment at the VA outpatient clinic in Anniston, 
Alabama.  The veteran said he was very limited in the amount 
of exercise he could do but had been advised to walk, 
although he found that difficult to do.  Otherwise, his 
activities were unrestricted.

Further, at his hearing, the veteran said he reported his 
initial stroke symptoms to personnel at the Birmingham VAMC, 
who did not assist him, and then he called the Anniston 
facility, which advised him to seek immediate private medical 
care.  The veteran submitted private medical records 
indicating he was hospitalized in May 2002 for treatment of a 
stroke.  He further testified that a physician said the 
service-connected diabetes might have caused the stroke.

Additionally, according to a February 1992 letter in the 
file, the Social Security Administration (SSA) found that the 
veteran met the medical requirements for disability benefits.  
Another SSA record indicates that the veteran became disabled 
in June 1991, evidently due to psychiatric and orthopedic 
disorders, but that is not entirely clear.  Thus, the Board 
must obtain those records.

The Board observes that the veteran has not had a VA 
examination in conjunction with his service-connected 
disability.  In December 2001, the RO granted service 
connection and the 20 percent disability evaluation based 
upon a review of VA medical records and a physician's 
statement.  Thus, in the interest of due process, and 
consistent with the enhanced assistance mandated by the VCAA,  
the Board believes that the veteran should be examined by VA 
to determine all the symptomatology associated with his 
service-connected diabetes mellitus.

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Finally, the Board notes that in February 1998 the RO 
received the veteran's claim of entitlement to service 
connection for a head injury.  A November 1998 rating 
decision denied entitlement to service connection for 
residuals of a soft tissue injury to the nose (claimed as a 
head injury) and, in a letter dated November 16, 1998, the RO 
advised the veteran of its action on his claim and of his 
appellate rights.  In an August 1999 written statement to the 
RO, the veteran inquired as to the status of that claim.  He 
reported that, soon after he filed his February 1998 claim, 
he had received a letter from the RO acknowledging its 
receipt, but nothing thereafter.  The veteran said he 
recently learned that in August 1998 the RO sent a letter 
requesting authorization to release medical information, and 
that his claim was denied in November 1998, but he did not 
know the reasons why.  He requested information about what he 
could do to "proceed" with this claim as he wished to 
"continue" it, and was willing to produce information or 
appear for VA examination.  The Board construes the veteran's 
statement as a timely notice of disagreement (NOD).  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review of claim by the Board, and bestows jurisdiction on the 
Court, so Board must remand that issue to the RO, for 
issuance of an SOC).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following actions:

1.	The RO should take appropriate action, in 
accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, to include the issuance a statement of 
the case, regarding the matter of 
entitlement to service connection for 
residuals of a soft tissue trauma to the 
nose (claimed as a head injury).  If, and 
only, if the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue, the claim should 
be returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).

2.	The RO should send the appellant a letter 
regarding the VCAA and its effect on his 
claim for an increased rating for diabetes 
mellitus, and he should be advised that he 
might submit any additional evidence in 
support of his claim.

3.	The RO should contact the Social Security 
Administration, and request the 
administrative decision(s) and any medical 
records considered in conjunction with the 
veteran's award of SSA disability benefits 
and any subsequent disability 
determinations.

4.	The RO should obtain all medical records 
regarding the veteran's treatment from the 
VAMC Outpatient Clinic in Birmingham, 
Alabama, for treatment of diabetes 
mellitus, specifically including 
neurologic, cardiovascular, and 
ophthalmologic clinic records, for the 
period from May 2002 to the present.  
Request notes, discharge summaries, 
consults, vitals, medications, lab, 
imaging, procedures, and problem lists.

5.	The RO should obtain all medical records 
regarding the veteran's treatment from the 
VA Outpatient Primary Care Clinic in 
Anniston, Alabama, for treatment of 
diabetes mellitus, including neurologic, 
cardiovascular, and ophthalmologic 
treatment records, for the period from May 
2002 to the present.  Request notes, 
discharge summaries, consults, vitals, 
medications, labs, imaging, procedures, and 
problem lists.

6.	The RO should schedule the veteran for 
appropriate VA examinations (endocrinology, 
ophthalmology, neurology, et. al.,) to 
assess the current severity and all 
manifestations of his service-connected 
type II diabetes mellitus.  All clinical 
findings should be reported in detail, and 
all tests and indicated studies should be 
performed.  To the extent possible, the 
examiner is requested to describe all 
symptomatology associated with the service-
connected diabetes mellitus.  The examiner 
is requested to comment on (1) whether the 
veteran's service-connected diabetes 
mellitus requires insulin, restricted diet, 
or regulation of activities (and, if so, 
the examiner is requested to comment on the 
nature and extent of the regulation of the 
veteran's activities); or (2) whether the 
veteran's diabetes mellitus requires 
insulin, restricted diet and regulation of 
activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or visits twice a 
month to a diabetic care provider, plus 
complications that would not be compensable 
if separately evaluated; or (3) whether the 
veteran's diabetes mellitus requires more 
than one daily injection of insulin, 
restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately rated.  (4) The 
examiner is request to offer an opinion as 
to the relationship, if any between the 
service-connected diabetes and the 
veteran's May 2002 stroke, and comment on 
whether it is at least as likely as not 
that the veteran's stroke was related to 
the service-connected diabetes mellitus.  
The claims files should be made available 
to the examiner prior to examination, and 
the examination report should indicate if 
the examiner reviewed the veteran's medical 
records.  A rationale should be provided 
for all opinions offered.

7.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

8.	Thereafter, the RO should readjudicate the 
appellant's claim for an initial rating in 
excess of 20 percent for type II diabetes 
mellitus.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the March 2002 statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



